Citation Nr: 1430119	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  05-14 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Prior to December 20, 2011, entitlement to an initial disability rating in excess of 10 percent for service-connected spondylolisthesis and lumbar spondylosis with myelopathy ("low back disability").  

3.  Since December 20, 2011, entitlement to a disability rating in excess of 20 percent for low back disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for sinusitis and entitlement to an earlier effective date for the grant of service connection for low back disability are addressed in separate Board decisions).



REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2002 and January 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

A January 2012 rating decision granted service connection for low back disability; a 10 percent rating was assigned effective May 14, 2001, and a 20 percent rating was assigned effective December 20, 2011.  

The Veteran testified at hearings conducted in May 2012 and May 2013 before two of the undersigned VLJs on the issues of entitlement to service connection for hypertension and an increased rating for low back disability.  Copies of the hearing transcript are of record.  
Under the law, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  In a March 2014 letter, the Veteran was offered the opportunity to present testimony before a third VLJ.  However, in response, he declined, waiving his right to appear at an additional hearing before a third VLJ.  See the Veteran's March 2014 response form.  Thus, there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2013).

In a January 2013 decision, a Decision Review Officer (DRO) awarded a separate 10 percent rating for radiculopathy for left lower extremity, secondary to the service-connected low back disability, effective September 26, 2003.  

The Veteran is unemployed.  The United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a TDIU claim in 2011, and that claim was denied by the RO in the January 2012 rating decision.  However, during his May 2013 hearing, the Veteran continued to raise the issue of entitlement to a TDIU.  Because a TDIU claim is a part of the increased rating claim for a low back disability currently on appeal, it must be adjudicated as such.  The Board has added the issue of entitlement to a TDIU to the current appeal, as reflected on the title page of this decision.  

In this decision, the Board adjudicates the Veteran's service connection claim for hypertension, as well as the issue of entitlement to an initial increased rating for low back disability prior to December 20, 2011.  

The increased rating claim for the low back disability for the period since December 20, 2011, and the derivative TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension did not begin during service and is not related to service or to an incident of service origin.

2.  The Veteran did not sustain vascular injury or disease or chronic symptoms of hypertension during active service and symptoms of hypertension were not continuous since service separation and did not manifest to a compensable degree within one year of service separation.

3.  Prior to December 20, 2011, the Veteran's service-connected low back disability was primarily manifested by characteristic pain on motion.  There was no evidence of moderate limitation of lumbar spine motion; forward flexion to less than 61 degrees or combined thoracolumbar motion to less than 121 degrees; lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; moderate intervertebral disc syndrome (IDS); or incapacitating episodes of IDS having a total duration of at least 2 weeks but less than 4 weeks.

4.  Service connection has been in effect for radiculopathy for left lower extremity, secondary to the service-connected low back disability since September 26, 2003.



CONCLUSIONS OF LAW

1.  The criteria are not met or approximated to establish service connection for hypertension.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Prior to December 20, 2011, the criteria are not met or approximated for an initial rating higher than 10 percent for service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 (in effect as of September 23, 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5239 (in effect as of September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has found that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Veteran's low back claim arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As relevant to the Veteran's service connection claim for hypertension, the RO provided VCAA notice letters in June 2001, September 2003, November 2003, April 2004, and October 2011.  Collectively, these letters apprised him of the type of evidence and information needed to substantiate his claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.   After all notice was provided, the claim was readjudicated by way of a January 2012 SSOC.  The RO also advised as to how disability ratings and effective dates are assigned. 

VA also has a duty to assist him in fulfilling developing the evidence concerning his claim. This duty includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains the Veteran's service treatment records (STRs), records from the Social Security Administration (SSA), hearing transcripts, lay statements, medical internet articles, and his post-service VA and private medical evaluation and treatment records.  He has had VA compensation examinations to determine the current nature and etiology of his hypertension.  Post-service VA treatment records address the severity of the Veteran's low back disability prior to December 20, 2011.

Neither the Veteran nor his attorney has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.   In an August 2013 statement, the Veteran's attorney stated that there are no additional records to submit and asked that the case be submitted to the Board for further appellate consideration.  No further notice or assistance to him with these claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As indicated, the Veteran testified at two Board hearings.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the 2012 and 2013 Board hearings, the respective VLJs identified the issues on appeal.  Information was obtained to clarify the Veteran's arguments.  The hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97.   The Veteran has not alleged that there were any deficiencies in the Board hearings under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2)  had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, the Board finds no deficiency in the Board hearings or in development of the claims being adjudicated herein.  See id.  


Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2013).  


As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The claimed disorder, hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and certain chronic diseases such as hypertension become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Service Connection Claim for Hypertension
  
The Veteran asserts that he developed chronic symptoms of hypertension during active service and has had it ever since.   

The medical evidence of record reflects a current diagnosis of essential hypertension.  However, the weight of the evidence demonstrates that the Veteran did not sustain vascular injury or disease or chronic symptoms of hypertension during active service.  His STRs make no reference to hypertension.  On his service entrance examination report dated in February 1973, hypertension was not noted; the Veteran described his health as "good," and specifically denied having had high blood pressure.  According to an October 1972 STR, he complained of blurred vision in his left eye and a headache.  At that time, his blood pressure was 132/88 and the clinical impression was tension headache; hypertension was not diagnosed.  

His STRs show an isolated elevated blood pressure reading.  According to an April 1974 STR, the Veteran was seen with complaints of dizziness and headache.  His blood pressure was recorded as 140/100.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  The April 1974 blood pressure reading was considered elevated by a physician, as discussed below.  

Despite the isolated elevated blood pressure reading however, his blood pressure was 124/80 during his January 1976 separation examination, and no abnormalities of the heart or vascular system were noted.  On the Report of Medical History completed upon service separation, the Veteran denied having had a history of frequent or recurrent headaches, dizziness, and high blood pressure.  In a March 1976 statement signed by the Veteran, he indicated that there was no change in his medical condition since his separation examination.

No competent medical professional has attributed the onset of the Veteran's hypertension to his active service.   A VA examiner in December 2011 determined that the Veteran's essential hypertension was neither caused by nor manifested during service.  The examiner characterized the April 1974 blood pressure reading as being elevated, but specifically noted that the Veteran was not diagnosed with hypertension at that time (or any other time during service for that matter).  In addition, the VA examiner stressed that multiple blood pressure readings on at least three different days are needed to confirm a diagnosis of hypertension and such is not shown in the STRs. The VA examiner reiterated that the Veteran's STRs do not show a diagnosis of hypertension; rather they show one isolated, elevated blood pressure reading in April 1974 when he was seen for a headache.    

The December 2011 VA opinion is highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contain sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Although not his primary contention, the Veteran also suggested that his claimed prolonged inhalation of gas fumes during service may have caused his hypertension (see August 2012 written argument).  However, as will be discussed below, the Veteran, as a layperson, is not competent to provide an opinion related to a medical matter.  There is no competent evidence relating the Veteran's current hypertension to any in-service prolonged inhalation of gases.

In addition, hypertension did not manifest to a compensable degree within one year of the Veteran's separation from military service.   On the contrary, a diagnosis of hypertension is not shown in the record until 1981, approximately five years after service discharge.  Indeed, the December 2011 VA examiner specifically indicated that the Veteran was not treated for hypertension during the one year after service discharge.  Because hypertension was not shown within the first post-service year, service connection is not warranted for such disability on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection for hypertension based on chronicity or continuity of symptomatology is for consideration, as hypertension is a chronic (cardiovascular-renal) disease listed in 38 C.F.R. § 3.309(a).  As noted, the Veteran essentially asserts that he had chronic symptoms of hypertension during service and was treated for hypertension ever since service discharge.  However, as discussed above, hypertension did not manifest in service and the medical evidence shows that the Veteran was first treated for hypertension years after service in 1981.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).

Although the Veteran is competent to report observable hypertensive symptoms, the questions of whether hypertension was present during service or whether his current hypertension is related to his service are complex medical questions, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder).  Because the record is negative for any evidence showing that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a cardiovascular-renal disability, he is not competent to diagnose hypertension or competently relate it to his service.  The medical records are more probative than the Veteran's lay assertions, and weigh against a finding of chronicity or continuity of symptomatology of hypertension since service.  Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

In conclusion, the weight of the evidence is against a finding that the Veteran's hypertension is related to his active service.  The appeal will therefore be denied.




Higher Initial Rating Claim for Low Back Disability Prior to December 20, 2011

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).   Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

During the pendency of the Veteran's appeal, the criteria for rating spine disabilities were amended twice.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating IDS. 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IDS. 

The VA General Counsel  has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. 

A supplemental statement of the case issued in January 2013 provided the Veteran with notice of the amended regulations, and he was given a 60-day opportunity to submit additional evidence or argument.  38 C.F.R. § 20.903(c).  The veteran has not responded with additional evidence.  Therefore, there is no prejudice to the veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Prior to September 23, 2002, IDS was evaluated as 10 percent disabling when mild; 20 percent disabling when moderate, with recurring attacks; 40 percent disabling when severe, with recurring attacks and little intermittent relief; and 60 percent disabling when pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. Part 4, § 4 .71a, Diagnostic Code 5293 (2002). 

Limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. Part 4, § 4 .71a, Diagnostic Code 5292 (2002). 

Diagnostic Code 5295 provided a 10 percent rating for lumbosacral strain with characteristic pain on motion; a 20 percent rating for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a maximum evaluation of 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

Effective September 23, 2002, IDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating IDS Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine.  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293. 

The current rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 IDS. 

Under the current general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine.........................................100
 
Unfavorable ankylosis of the entire thoracolumbar spine .....................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine................................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..............................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......................................................10 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.  Id.  

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. The Formula for Rating IDS based on incapacitating episodes remains as stated above and was not changed in September 2003. 

In this case, the RO rated the Veteran's service-connected low back disability as 10 percent disabling from May 14, 2001, through December 19, 2011, pursuant to Diagnostic Code 5295.  

Turning now to the facts of this case, the Veteran's STRs show treatment for low back pain and paravertebral muscle spasms.  A January 1976 separation report shows a diagnosis of spondylosis at L5; an orthopedic profile due to his low back disability was also noted.  

VA and private treatment records beginning in November 1976 show intermittent episodes of low back pain.  

According to an October 1977 consultation note from the VAMC Houston, the Veteran reported low back pain radiating into his left thigh.  X-rays of the spine were unremarkable and showed good disc spaces.  Diagnosis was lumbosacral strain with left sciatica.

X-rays of the lumbar spine taken at VA in April 1998 showed evidence of a defect in the L5 pars interarticularis with early spondylolithesis.

X-rays of the lumbar spine taken at VA in June 1999 show evidence of first degree spondylolisthesis of L5 with slight narrowing of the posterior portion of the L5-S1 disc space.  The remaining vertebrae showed evidence of minimal spondylosis.

A magnetic resonance imaging (MRI) scan of the lumbar spine taken at VA in July 2000 showed local degenerative disc disease with grade I spondylolisthesis of L5 upon S1, due to underlying spondylolysis of L5.  

X-rays of the lumbar spine taken in December 2000 showed continued evidence of a defect in the L5 pars interaticularis with early spondylolisthesis.

Treatment records from the VA Medical Center in Shreveport show complaints of back pain.  During an April 2001 evaluation, the Veteran reported progressively worse low back pain with pain rated 5 out of 10.  There was no evidence of muscle atrophy in the lower extremities.  Motor strength in the lower extremities was good.  He walked with a cane and had negative straight leg raises.  Patrick sign was negative bilaterally.  Range of motion testing was not provided.  Diagnosis was chronic low back pain which the examiner related to the Veteran's military service.  

According to a September 2001 note, the Veteran reported that his back pain had essentially been unchanged.  

According to a September 2003 letter, Dr. G. noted that the Veteran's report of increasing back problems and that a recent MRI showed evidence of grade I-II spondylolisthesis at L5-S1 with questionable L5 disc herniation.  He felt that the Veteran's back problems began in service and were aggravated by service.  

In October 2003 statements, the Veteran's spouse and cousin attested to the Veteran having low back pain.  

In February 2007, the Veteran presented to the emergency room with complaints of left side pain after having lifted a heavy object.  He stated that he was a mechanic. 

A treatment note dated on December 16, 2011, indicates findings of grade I spondylolisthesis, spondylosis and degenerative disc space and narrowing/spurring at L5-S1.

The Board finds that an initial rating higher than 10 percent is not warranted for the Veteran's low back disability prior to December 20, 2011, under either the former or current criteria.  The medical evidence reflects that the Veteran's service-connected low back disability was primarily manifested by characteristic painful or limited motion.  

However, the evidence dated during the applicable time period does not show that the Veteran exhibited moderate limitation of lumbar spine motion; forward flexion to less than 61 degrees or combined thoracolumbar motion to less than 121 degrees.  In addition, although the Veteran had been diagnosed with a lumbosacral strain in 1977, there is no evidence that such strain was accompanied with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A higher initial rating is therefore not warranted under the former Diagnostic Codes 5292 and 5295, or the current Diagnostic Code 5239.

In consideration of the DeLuca factors, it is clear that the Veteran experienced pain on motion of the lumbar spine prior to December 20, 2011.  The Board finds, however, that the 10 percent rating initially assigned takes into consideration the Veteran's functional loss associated with his lumbar spine disability during that time period.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204 -07.

In addition to spondylosis and spondylolisthesis at L5-S1, the Veteran is diagnosed with IDS of the lumbar spine.  In this regard, a slight narrowing of a portion of the L5-S1 disc space was seen on June 1999 and July 2000 studies, and there was questionable disc herniation at L5 in 2003.  However, neither moderate IDS nor incapacitating episodes of disc disease having a total duration of at least 2 weeks but less than 4 weeks were shown prior to December 20, 2011, to support a higher rating under the former and current diagnostic codes that contemplate IDS (i.e., Diagnostic Codes 5293 and 5243).   

Under the current criteria, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2013) if supported by objective medical evidence.   Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

As noted in the introduction, a January 2013 DRO awarded a separate 10 percent rating for radiculopathy of the left lower extremity, secondary to the service-connected low back disability, effective September 26, 2003.  The Veteran has not expressed disagreement with that decision.  Nonetheless, the Board notes that moderate incomplete paralysis of the affected nerve in the left leg has not been shown to support a rating higher than the assigned 10 percent rating.

In sum, there is no basis for assignment of an initial rating in excess of 10 percent prior to December 20, 2011 for the Veteran's service-connected spondylolisthesis and lumbar spondylosis with myelopathy.  As there is a preponderance of the evidence against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbosacral spine disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral spine disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The Veteran's low back symptoms, to include pain on motion, are contemplated in the initial 10 percent rating.  Thus, the Veteran's schedular rating assigned prior to December 20, 2011, adequately compensate him for his low back disability.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for hypertension is denied.

Prior to December 20, 2011, an initial disability rating in excess of 10 percent for service-connected spondylolisthesis and lumbar spondylosis with myelopathy is denied.  


REMAND

During the May 2013 videoconference hearing, the Veteran testified that his low back disability had worsened since his last VA examination of the spine which was conducted in January 2012.  An updated VA examination is necessary to determine whether the Veteran's service-connected low back disability warrants a rating in excess of the 20 percent currently from December 20, 2011.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

Finally, as indicated, the issue of a TDIU has been again raised by the record.  A new medical opinion is therefore needed to determine the impact, if any, his service-connected disabilities have on his ability to perform tasks in a work or work-like setting.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, frequency and severity of the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner. 

a).  Identify all lumbar spine orthopedic and related neurologic pathology found to be present; 

b).  Conduct all indicated tests and studies, to include range of lumbar spine motion studies expressed in degrees and in relation to normal range of motion, and describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine; 

c).  State whether the Veteran's lumbar spine disc disease has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes; 

d).  Determine whether the Veteran's service-connected disabilities (low back disability, radiculopathy on the left, and hemorrhoids), singularly or in the aggregate, cause any functional impairment that may affect his ability to function and perform tasks in a work setting.      

If the examiner opines that the Veteran's service-connected disabilities do not affect his ability to perform tasks in a work setting, the examiner is asked to suggest the type or types of employment in which the Veteran would be capable of engaging with these current disabilities, given his current skill set and educational background.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  After the above has been completed, re-adjudicate the Veteran's claims of entitlement to a rating higher than 20 percent for low back disability since December 20, 2011, and the derivative TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_______________________________
Ronald W. Scholz
Veterans Law Judge
Board of Veterans' Appeals

_______________________________
S. S. Toth
Veterans Law Judge
Board of Veterans' Appeals




_______________________________
Vito A. Clementi
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


